Citation Nr: 1716462	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative changes of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel



INTRODUCTION

The Veteran served on active duty in the Army Air Corps from November 1942 to October 1945, so during World War II.  He received the Distinguished Flying Cross and Air Medal and flew 41 missions as a gunner aboard a B-29 bomber.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied an increased evaluation for the low back disability.

That same decision also denied service connection for left and right lower extremity conditions claimed to be secondary to the low back disability, including neurological manifestations.  The Veteran did not express disagreement with those other denials, hence, consideration of those conditions is not part of the current appeal.  Tyrues v. Shinseki,732 F.3d 1351 (2013); Urban v. Principi, 18 Vet. App. 143 (2004); Powell v. Shinseki, No. 10-3274, 2012 WL 880680 at *8 (Vet. App. March 16, 2012) (unpublished).  Similarly, he does not argue, and the evidence does not show, that the low back disability renders him unemployable.  A claim for a total disability rating based on individual unemployability (TDIU) therefore is not inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This claim concerning the rating for the low back disability was previously before the Board in January and September 2016, when on both occasions it was remanded for additional development.  All required actions having been completed, certainly to the extent of acceptable substantial compliance, so the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

When perfecting his appeal, the Veteran initially requested a hearing before a Veterans Law Judge of the Board.  In April 2010, however, he elected to have a hearing instead before a local Decision Review Officer (DRO).  That hearing was held at the RO in November 2011, and a transcript of it is of record.

The Veteran's file has been scanned and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The low back degenerative changes are manifested by no worse than limitation of motion in flexion to 50 degrees; there are no incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for an evaluation in excess of 20 percent for the degenerative changes of the low back.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2016 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained, to the extent obtainable.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He has not indicated, and the file does not contain evidence, that he is receiving disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted; examiners have made all findings required for application of the rating criteria.  In particular, the Board sees that the most recent November 2016 examination fully complies with the remand directive to obtain an examination determining the functioning of the low back in active and passive motion, and with and without weight bearing.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016). 

There is no indication that any additional evidence, relevant to this claim being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102. 

Analysis

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc syndrome (IVDS).  Either of two sets of criteria may be applied, that is, also those listed in the General Rating Formula for Diseases and Injuries of the Spine found in Codes 5235-42.  The IVDS (i.e., disc disease) may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion, including owing to pain.  38 C.F.R. § 4.71a.

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

The Veteran has denied any periods of incapacitation, and no doctor has directed bed rest or noted a history of need for such related to the back.  Evaluation under these criteria therefore is inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code (DC) should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).


Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply 38 C.F.R. § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body 'such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss."  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

VA treatment notes from 2001 to 2015, as well as private treatment records from 2010 to 2013, show intermittent reports of stable back pain.  Although there are complaints of radiation to the legs, objective testing shows no radiculopathy.  

During a June 2009 VA examination, the Veteran complained of on and off back problems since service; he used over the counter medications, heating pads, and creams for relief; he was stiff and in pain early in the morning.  Prolonged walking and bending aggravated pain, and on occasion he had pain going down both legs.  The Veteran was still able to perform activities of daily living, and had no lost days due to incapacitation.  On physical examination, forward flexion was full, with pain and discomfort in the lower back.  Other ranges of motion were full, with no notation of pain.  The examiner found no additional functional limitation with repetitive use, and estimated there would be no additional limitation on flare-ups.  Some decreased sensation of the lower extremities was noted.  Degenerative disc disease of the lumbosacral spine with episodic radiculopathy of the bilateral lower extremities was diagnosed.

The Veteran made the same complaints at a July 2009 VA examination, and physical findings paralleled the earlier examination.  The examiner specified that there was no spasm, tenderness, or guarding, and spinal curvature and gait were normal.  Flexion was to 90 degrees, and extension, right lateral rotation, right lateral flexion, and left lateral flexion were all full to 30 degrees; left lateral rotation was slightly reduced to 28 degrees.  There was objective pain with active motion in all planes, before and after repetitive motion.  However, it did not cause additional functional impairment; the examiner described the range of motion as "normal."  The examiner also commented that the reduced sensation of the lower extremities was not consistent.  

The Veteran and his spouse testified at a personal hearing held before a DRO at the RO in November 2011.  He stated that his back was sore every day.  Some days he could bend far enough to tie his shoes, and on other days he had difficulty.  He used Tylenol and topical ointments for pain.  He could not walk far, perhaps a block, before having to stop until the pain subsides.  He had never been confined to bed, however.  Pain was a 5 or 6/10 daily, with some days an 8/10.  His pain extended down his legs; doctors attributed this to his back, and not neuropathy.

A VA examination was conducted in November 2011.  The Veteran denied flare-ups of back problems, but stated that he had problems since service.  Flexion was to 80 degrees, but pain began at 70 degrees.  Following repetitive use testing, there was no additional functional impairment.  No localized tenderness, spasm, or guarding was present.  Sensorium and reflexes were normal, and no radiculopathy was shown.  

During a February 2016 VA examination, the Veteran reported daily back pain of 5/10, with hour-long flare-ups twice a month when the pain would be 8/10.  He sits and rests at those times, and cannot walk far.  He reported loss of range of motion and some numbness and tingling in his legs.  He had not lost time at work due to the back.  Flexion was limited to 65 degrees; all other planes of motion were to 30 degrees.  No pain was noted on examination, to include with weight bearing.  There was no localized tenderness, spasm, or guarding.  With repetitive motion, no additional functional impairment could be adduced.  The examiner declined to speculate as to what impairment might be present with use over time.  Strength and reflexes were normal, and decreased sensation at the feet was noted.  The Veteran also reported intermittent radicular pain and numbness in the lower extremities in a sciatic nerve distribution.  No incapacitating episodes over the prior year were noted.  The examiner scheduled testing to evaluate radicular complaints, but the Veteran refused to be examined; the physical examination did not report the Veteran's reported symptoms.  Therefore, the examiner opined that it was less likely than not that there was any additional functional impairment during flare-ups due to pain, weakness, fatigue, or incoordination.

Most recently, a November 2016 VA contract examination was performed.  The Veteran reported increasing back pain since service, which in recent years had become severe and affected his walk.  He described severe soreness and intermittent sharp pains to the right buttock and thigh.  He denied flare-ups of the back condition.  Forward flexion was measured to 50 degrees, and extension was to 15 degrees.  Lateral flexion and rotation were full, to 30 degrees each bilaterally.  Pain was present, and limited bending in flexion.  The lumbar paraspinal and right lumbar areas showed mild to moderate tenderness and pain, with spasm and guarding, which impacted his gait and spinal contour.  Weight bearing did not alter the functional impairment or increase pain.  Repetitive use motion testing caused no additional functional impairment.  The examiner declined to speculate as to what impairment might be present with use over time.  Disc disease, while present, did not result in any incapacitating episodes.

In order to merit an evaluation exceeding the currently-assigned 20 percent rating, the evidence must show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  Here, the maximum degree of impairment of flexion was to 50 degrees, during the November 2016 VA examination.  Even considering the twice monthly flare-ups the Veteran reported at times, the overall disability picture presented does not demonstrate a level of functional impairment the equivalent of the next higher criterion.  No examiner notes ankylosis.  Aside from Note (5) in Codes 5235-42, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed.2012).  Here, though, review of the record as a whole clearly establishes the Veteran does not have what could be considered true ankylosis of his spine as it has never been prohibited from useful or quantifiable motion or been characterized as frozen or anything tantamount to that.  In fact, there is a large degree of motion measured by all examiners.  Simply put, the impairment described on repeated examination far exceeds the level required for assignment of an increased schedular evaluation.  


The Board has considered the Veteran's competent and credible lay statements, but finds them to be consistent with the examination findings.  He has reported, for example, that some days he can bend to tie his shoes, and some days that gives him difficulty.  He reports general soreness of the back, with twice-a-month flare-ups.  Such complaints are consistent with the reports and findings on examination, showing a relatively minor degree of functional impairment, even at worst.

Moreover, the Veteran has not argued that his situation presents exceptional or unusual circumstances or that the rating schedule is inadequate.  Further, the evidence of record fails to indicate in any way that the schedular criteria may not be adequate in this case.  Discussion of entitlement to an extraschedular evaluation therefore is not warranted.  38 C.F.R. § 3.321(b)(1); Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Accordingly, entitlement to an evaluation in excess of 20 percent for the degenerative changes of the lumbar spine is not warranted.  The Board stresses that this decision does not consider any functional impact or rating for neurological impairments and manifestations related to the back, such as radicular pain, inasmuch as the Veteran did not contest or appeal the RO's decision denying those other claims.  38 C.F.R. § 20.200.  Those disabilities consequently have been specifically excluded from this appeal.


ORDER

An evaluation exceeding 20 percent for the degenerative changes of the lumbar spine (low back disability) is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


